Citation Nr: 0709342	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-26 063	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active service has not yet been verified.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a determination of the North 
Florida/South Georgia Veterans Health System, VA Medical 
Center in Gainesville, Florida.

In July 2006 the Board remanded the issue for further 
development.  The veteran failed to report for a January 2007 
Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he qualifies for enrollment under an 
improved priority group, which is not subject to the January 
17, 2003 application deadline.  It appears that instructions 
of the June 2006 Board remand, to include obtaining the 
veteran's claim, DD 214 Form and pertinent determination, 
were not complied with.  The United States Court of Appeals 
for Veterans Claims has indicated that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 
168, 271 (1998).  Thus the case must be returned to the RO 
for the appropriate actions to be taken.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the veteran's application for 
enrollment in VA's health care system, 
VA's September 2003 determination denying 
his claim, and his DD Form 214.

2.  Thereafter, readjudicate the veteran's 
claim based on all of the evidence of 
record. If the claim is denied, provide 
the veteran a supplemental statement of 
the case, which cites the specific law(s), 
regulation(s) and/or legal authority(ies) 
on which the denial is based, and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




